Opinion issued April 25, 2017




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-17-00006-CR
                            ———————————
              IN RE NKRUMAH LAMUMBA VALIER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Nkrumah Lamumba Valier, incarcerated and proceeding pro se, has

filed a petition for a writ of mandamus.1 Relator seeks issuance of a writ to compel

respondent, the Honorable Vanessa Velasquez, to rule on post-conviction motions,

including a motion to void his felony conviction for aggravated sexual assault.



1
      The underlying case is The State of Texas v. Nkrumah Lamumba Valier, Cause No.
      1150625, in the 183rd District Court of Harris County, the Honorable Vanessa
      Velasquez presiding.
      Relator seeks relief from a final felony conviction. See Valier v. State, No.

01-08-00975-CR, 2011 WL 5428861 (Tex. App.—Houston [1st Dist.] Nov. 10,

2011, pet. ref’d) (affirming conviction). Because his petition involves a final

post-conviction felony proceeding, article 11.07 of the Texas Code of Criminal

Procedure governs and provides the exclusive means to challenge the conviction.

See TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon 2015); Padieu v. Court of

Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013) (citations

omitted); Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth

Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (citation omitted). Only the

Texas Court of Criminal Appeals has jurisdiction in final post-conviction

proceedings. In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.]

2001, orig. proceeding) (citation omitted); see In re Briscoe, 230 S.W.3d 196, 196–

97 (Tex. App.–Houston [14th Dist.] 2006, orig. proceeding) (“Article 11.07 contains

no role for the courts of appeals.”). Accordingly, we do not have jurisdiction over

relator’s mandamus petition.

      We dismiss the petition for lack of jurisdiction.

                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2